NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                ______________

                                     No. 12-4569
                                   ______________

                           UNITED STATES OF AMERICA

                                           v.

                              KHALIL ABDUL HAKIM
                                a/k/a Anthony Lowery

                                   Khalil Abdul Hakim,
                                                Appellant
                                   ______________

             APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                         (D.C. No. 2-02-cr-00131-001)
                         District Judge: John R. Padova
                                ______________

                      Submitted Under Third Circuit LAR 34.1(a)
                                    July 16, 2013
                                  ______________

             Before: RENDELL, SMITH, and SHWARTZ, Circuit Judges

                                 (Filed: July 23, 2013)
                                   ______________

                                      OPINION
                                   ______________

SHWARTZ, Circuit Judge.

      Defendant Khalil Abdul Hakim appeals pro se the order of the District Court

revoking his supervised release and sentencing him to a term of six months of

                                           1
imprisonment and four years of supervised release. He also appeals the District Court’s

order dismissing his motion filed pursuant to 28 U.S.C. § 2255. We will affirm.

                                             I.

       As we write primarily for the benefit of the parties, we recite only the essential

facts and procedural history. On June 11, 2002, Hakim was convicted of four counts

arising from an armed bank robbery. The District Court for the Eastern District of

Pennsylvania (“EDPA”) sentenced him to 136 months of imprisonment, followed by five

years of supervised release and restitution of $14,698. Hakim was released from custody

on December 2, 2011, and while on release he was supervised by the United States

Probation Office for the Middle District of Pennsylvania (“MDPA”), the district in which

he resided. As conditions of his supervised release, Hakim was required to pay at least

$250 per month of the restitution, meet with a probation officer, and submit truthful and

complete written reports to his probation officer within the first five days of each month.

       On November 19, 2012, the probation officer filed a report of violation of

supervised release alleging that Hakim had failed to make any payments and had ceased

submitting reports after May 2012. On December 19, 2012, the District Court for the

EDPA held a violation of supervised release hearing, found that Hakim had violated the

conditions of his supervised release, revoked his supervised release, and sentenced him to

six months of imprisonment and four years of supervised release.




                                              2
                                             II.

       Hakim appeals the District Court’s decision that he violated the terms of his

supervised release and its decision dismissing his motion filed pursuant to 28 U.S.C.

§ 2255 for lack of subject matter jurisdiction. We will address the two arguments in turn.

                                             A.

       Hakim appeals the revocation on the grounds that the District Court for the EDPA

lacked jurisdiction over him and that his case had been closed, therefore terminating his

obligation to comply with the conditions of his supervised release. 1

       The Sentencing Reform Act of 1984 authorizes district courts to modify, extend,

terminate, or revoke a term of supervised release. 18 U.S.C. § 3583(e). Hakim’s original

conviction and sentencing occurred in the EDPA. When Hakim was released from

prison, he resided in the MDPA and was supervised by the Probation Office in that

district for his convenience. This supervision arrangement fulfilled the requirement of 18

U.S.C. § 3624(e), which requires the Bureau of Prisons to release the defendant to a

probation officer for supervision. The uncontroverted testimony of the probation officer

demonstrates that Hakim was informed of the courtesy supervision arrangement, which

enabled Hakim to reside in the district of his choice, and told that he was subject to the

conditions of his supervised release and that the District Court for the EDPA retained

jurisdiction over his case. While jurisdiction over a person on supervised release may be

transferred to another district court, 18 U.S.C. § 3605, there was no order that transferred


       1
        The District Court had jurisdiction over the revocation of supervised release
under 18 U.S.C. § 3583, and we have appellate jurisdiction under 28 U.S.C. § 1291.
                                              3
jurisdiction over Hakim’s case. Thus, while the probation office in the MDPA

supervised Hakim to monitor his compliance, only the District Court for the EDPA had

the authority, or put differently, the jurisdiction, to decide if Hakim violated any of the

conditions of supervised release it imposed upon him.

       Hakim’s claim that he was no longer subject to supervised release is similarly

without merit. Despite a notation on the docket that the case was closed, this statement

reflected only that the proceedings through judgment were concluded. The judgment

itself and Hakim’s obligations thereunder remain in full force and effect, and as a result,

Hakim’s supervision had not been terminated when the District Court closed the case.

       Finally, Hakim’s challenge to the finding that he violated his supervised release

fails. We review the District Court’s decision revoking supervised release for abuse of

discretion. United States v. Maloney, 513 F.3d 350, 354 (3d Cir. 2008). The factual

findings supporting the decision are reviewed for clear error and legal issues are reviewed

de novo. Id. The District Court’s factual findings that Hakim violated the terms of his

supervised release by failing to make restitution payments, report to his probation officer,

and file monthly reports are amply supported by the uncontradicted testimony of the

probation officer. 2 Thus, the District Court’s decision that Hakim violated the terms of

his supervised release was a proper exercise of its discretion.




       2
        To revoke supervised release, a district court must find “by a preponderance of
the evidence that the defendant violated a condition of supervised release . . . .” 18
U.S.C. § 3583(e).
                                              4
                                              B.

       Hakim also contends that the District Court erred when it dismissed the section

2255 motion he filed on December 14, 2012. Our review of the District Court’s legal

conclusions is plenary, and we review factual conclusions for clear error. United States

v. Davies, 394 F.3d 182, 188 (3d Cir. 2005). Here, the record confirms that Hakim’s

December 14, 2012 section 2255 motion was his second section 2255 motion and that he

filed it without seeking leave to file a second or successive motion as prescribed by 28

U.S.C. § 2244(b)(3). See 28 U.S.C. § 2255(h) (“A second or successive motion must be

certified as provided in section 2244 . . . .”). Therefore, the District Court correctly

dismissed the second petition for lack of subject matter jurisdiction. 28 U.S.C.

§ 2244(b)(4); In re Olabode, 325 F.3d 166, 169 (3d Cir. 2003) (“Before a second or

successive section 2255 motion may be filed in the district court, the applicant must

move in the appropriate court of appeals for an order authorizing the district court to

consider the motion.”).

                                             III.

       For the foregoing reasons, we will affirm the order of the District Court.




                                              5